Citation Nr: 0926853	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  04-31 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
patellofemoral syndrome, right knee with osteoarthritis.

2.  Entitlement to an evaluation greater than 10 percent for 
patellofemoral syndrome, left knee with osteoarthritis.

3.  Entitlement to a compensable evaluation for bilateral pes 
planus for the period prior to August 17, 2006.  

4.  Entitlement to an evaluation greater than 10 percent for 
bilateral pes planus for the period beginning on and after 
August 17, 2006.

5.  Entitlement to service connection for residuals of a left 
eye injury, claimed as shrapnel wound.

6.  Entitlement to service connection for hypertension.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which assigned a temporary 100 percent evaluation for right 
knee disability from May 25, 2001 and a 10 percent evaluation 
from July 1, 2001; continued a 10 percent evaluation for left 
knee disability; continued a 0 percent evaluation for 
bilateral pes planus; denied service connection for residuals 
of a left eye shrapnel wound and for hypertension; and 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a right shoulder disability.  

In June 2004, the RO furnished a Statement of the Case (SOC) 
addressing the evaluations for the right knee, left knee, and 
bilateral pes planus; and service connection for residuals of 
a left eye shrapnel wound.  The Veteran submitted a Form 9.  

In July 2006, the RO furnished a SOC on the issues of service 
connection for hypertension and whether new and material 
evidence had been submitted to reopen a claim for right 
shoulder disability.  In January 2007, the RO furnished a 
Supplemental Statement of the Case (SSOC) addressing all six 
issues.  On review, it does not appear that the Veteran 
submitted a Form 9 regarding the issues of service connection 
for hypertension and whether new and material evidence has 
been submitted to reopen a claim of service connection for a 
right shoulder disability.  Notwithstanding, the RO certified 
all six issues to the Board and essentially treated them as 
on appeal.  Therefore, the Board will consider these issues.  
See Percy v. Shinseki, No. 05-2961 (U.S. Vet. App. Apr. 17, 
2009).  

The Veteran requested a travel board hearing and was 
scheduled to appear in March 2009.  The Veteran did not 
report for the hearing as scheduled.  He has not provided 
good cause for his failure to report and has not asked for 
the hearing to be rescheduled.  

The issue of service connection for residuals of a left eye 
injury, claimed as a shrapnel wound, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's right knee disability is primarily 
manifested by x-ray findings of degenerative changes and 
limitation of motion with complaints of pain.  There is no 
evidence of flexion limited to 30 degrees or extension 
limited to 15 degrees; and objective findings do not show 
recurrent subluxation or lateral instability.  

2.  The Veteran's left knee disability is primarily 
manifested by x-ray findings of degenerative changes and 
limitation of motion with complaints of pain.  There is no 
evidence of flexion limited to 30 degrees or extension 
limited to 15 degrees; and objective findings do not show 
recurrent subluxation or lateral instability.  

3.  For the period prior to August 17, 2006, the Veteran's 
bilateral pes planus was primarily manifested by x-ray 
findings of pes planus and hallux valgus; and complaints of 
pain on use of the feet.  

4.  For the period beginning on and after August 17, 2006, 
the Veteran's bilateral pes planus is primarily manifested by 
x-ray findings of pes planus and hallux valgus; tenderness on 
the soles of the feet; and deformity, to include inward 
rotation of the superior portion of the heel bilaterally, 
medial tilting of the upper portion of the talus bilaterally, 
and marked pronation.  

5.  The preponderance of the evidence is against a finding 
that the Veteran's currently diagnosed hypertension is 
related to active military service or events therein; and 
there is no evidence of hypertension manifested to a 
compensable degree within one year following discharge from 
service.  

6.  Rating decision dated in February 1993 denied service 
connection for a right shoulder disability.  The Veteran did 
not appeal this decision within one year following 
notification

7.  Evidence submitted since the February 1993 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for a right 
shoulder disability and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for patellofemoral syndrome, right knee with osteoarthritis 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5024, 5257, 5260, 5261 (2008).  

2.  The criteria for an evaluation greater than 10 percent 
for patellofemoral syndrome, left knee with osteoarthritis 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5024, 5257, 5260, 5261 (2008).  

3.  For the period prior to August 17, 2006, the criteria for 
a 10 percent evaluation, and no more, for bilateral pes 
planus are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2008).  

4.  For the period beginning on and after August 17, 2006, 
the criteria for a 30 percent evaluation, and no more, for 
bilateral pes planus are met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5276 (2008).  

5.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  

6.  The February 1993 rating decision, which denied service 
connection for a right shoulder disability, is final.  See 38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1992).

7.  Evidence submitted since the February 1993 decision is 
not new and material, and the claim of entitlement to service 
connection for a right shoulder disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that, with respect to increased rating claims, section 
5103(a) notice requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in the severity of the disability and the effect the 
worsening has on the claimant's employment and daily life.  
Notice may also need to include the specific Diagnostic Code 
under which the claimant is rated if entitlement to a higher 
disability rating would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that with regard to matters that involve a request to reopen 
a previously denied claim for service connection based upon 
the receipt of new and material evidence, in addition to 
providing notice of the evidence and information that is 
necessary to establish entitlement to service connection, VA 
must first notify a claimant of the evidence and information 
that is necessary to reopen the claim.  To that end, the 
Court determined that in the context of a claim to reopen, 
the VCAA requires that VA must first review the bases for the 
prior denial of record, and then release a notice letter to 
the appellant that explains the meaning of both 'new' and 
'material' evidence, and also describes the particular 
type(s) of evidence necessary to substantiate any service 
connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or SSOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

        Claims for increase

At the outset, the Board acknowledges that the Veteran was 
not provided notice as set forth in Vazquez-Flores, supra.  

Under the circumstances of this case, however, the Board 
finds that the Veteran was not prejudiced by the absence of 
this letter and that any errors or deficiencies regarding 
notice are considered harmless.  By letters dated in May 2002 
and December 2004, the RO notified the Veteran of the 
evidence necessary to substantiate his claims for increase.  
Specifically, that he should submit evidence showing that his 
service-connected disabilities had worsened.  The Veteran was 
advised of the information and evidence that VA would obtain 
and of the information and evidence he was responsible for 
providing.  He was asked to submit any evidence in his 
possession that pertained to his claims.  Letter dated in 
March 2006 provided information regarding how VA assigns 
disability ratings and effective dates.  This letter also 
provided examples of evidence that the Veteran should tell VA 
about that may affect how a disability rating is assigned, to 
include treatment records, statements from employers, and 
statements from others who have witnessed how his 
disabilities affect him.  The Veteran was advised of the 
relevant regulations, to include the applicable rating 
criteria in the June 2004 SOC.  The claims were readjudicated 
by SSOC's dated in October 2004 and January 2007.  On review, 
the Veteran has had ample opportunity to meaningfully 
participate in the adjudicative claims process.  The Board 
observes that he has had an opportunity to describe how his 
disabilities affect his daily life on VA examinations and he 
has provided various statements in support of his claims.  
The Veteran's representative has also provided argument on 
his behalf.  Based on the notice provided, a reasonable 
person would have known how to substantiate the claims for 
higher rating.  

        Service connection for hypertension

By letter dated in May 2002, the RO notified the Veteran of 
the evidence necessary to substantiate his claim for service 
connection for hypertension.  He was advised of his and VA's 
respective obligations with regard to obtaining evidence.  In 
May 2005, the RO sent another letter addressing the claim for 
service connection for hypertension.  The Board acknowledges 
that this letter indicated that new and material evidence was 
needed to reopen the claim.  However, the RO subsequently 
determined that this issue had been disagreed with and that a 
SOC was needed.  Regardless, the Board notes that this letter 
included information regarding how to substantiate a claim 
for service connection.  Letter dated in March 2006 provided 
information regarding how VA assigns disability ratings and 
effective dates.  The claim was readjudicated in July 2006 
SOC and the January 2007 SSOC.  

        New and material evidence

By letter dated in May 2002, the RO advised the Veteran that 
his claim for service connection for a right shoulder 
disability had been previously denied and that new and 
material evidence was needed to reopen the claim.  He was 
notified of the meaning of "new evidence" and "material 
evidence" and was advised of the information needed to 
substantiate the underlying claim for service connection.  By 
letter dated in May 2005, the RO advised the Veteran of the 
basis for the previous denial.  He was again informed of what 
constitutes new and material evidence and was notified of the 
information necessary to substantiate the underlying claim.  
This letter also advised the Veteran of the information and 
evidence VA would obtain and of the information and evidence 
he was responsible for providing.  Letter dated in March 2006 
provided information regarding how VA assigns disability 
ratings and effective dates.  The claim to reopen was 
readjudicated in the July 2006 SOC and the January 2007 SSOC. 

Duty to assist

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant post-service 
treatment records, and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).

The claims file contains the Veteran's service treatment 
records, VA medical center (VAMC) records, and various 
private records submitted by the Veteran.  In August 2002, 
the Veteran submitted an authorization identifying medical 
treatment at various private facilities.  He attached some 
records and indicated "not all reports/records but what I 
could get".  By letter dated in September 2005, the RO asked 
the Veteran to submit authorizations for the facilities 
identified.  To date, current authorizations have not been 
received.  

In connection with his claims for increase, the Veteran 
underwent VA examinations in August 2002, April 2004, and 
August 2006.  In the April 2009 written brief presentation, 
the Veteran's representative argued that the most recent 
examination was biased and inadequate for rating purposes.  
It was noted that the claims file was not available for 
review and the examiner opined as to the Veteran's character 
without reference to his actual symptomatology.  The 
representative also noted that the examination was over two 
and a half years old and that the examiner did not discuss 
the Veteran's reports of the need for complete bed rest.
 
The Board has considered the case of Green v. Derwinski, 1 
Vet. App. 121 (1991), wherein the Court held that VA's duty 
to assist includes conducting a thorough and contemporaneous 
medical examination that takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  However, 
the Court has never held that in every case an examiner must 
review all prior medical records before issuing a medical 
opinion or diagnosis. See Snuffer v. Gober, 10 Vet. App. 400 
(1997).  The Court recently held that the absence of claims 
file review does not necessarily render an examination 
inadequate or reduce the probative value of a medical 
opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

The Board observes that the purpose of the August 2006 
examination was to determine the current severity of the 
Veteran's disabilities.  On review, the history as reported 
by the Veteran at the time of the August 2006 examination 
appears largely consistent with the evidence of record.  
Additionally, review of the claims file will not change 
objective findings recorded on examination.  The Board has 
considered the arguments advanced, but finds that a remand 
solely to have the claims file reviewed would serve no useful 
purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Regarding the length of time since the last examination, the 
Board notes that the duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.

On review, the August 2006 examination contains relevant 
objective findings pertaining to the right knee and the 
bilateral feet and is adequate for rating purposes.  The 
Board notes that range of motion findings were not provided 
for the left knee.  However, it appears that the Veteran 
would not allow the examiner to do extension or flexion of 
the left knee secondary to pain.  The Board notes that the 
Veteran has a duty to cooperate with the examination.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that 
the duty to assist is not a one-way street).  The examiner 
discussed the functional impairment resulting from the 
Veteran's disabilities and the Board notes that simply 
because an examiner provides independent observations 
regarding the Veteran does not, in and of itself, render an 
examination biased or inadequate, particular as such 
observations appear to be of the well within the examiner's 
competence and expertise to make (i.e., opining as to the 
Veteran's degree of pain and functional impairment based on 
observations of how well the Veteran moved while dressing and 
undressing).  On review, the Veteran has been provided three 
examinations during the appeal period and the claims file 
does not contain objective evidence of worsening since August 
2006.  Thus, the Board declines to remand for additional 
examination.  

The Board acknowledges that the Veteran has not been provided 
a VA examination with regard to his claim for service 
connection for hypertension.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.

In the April 2009 written brief presentation, the Veteran's 
representative argued that the Veteran had untreated 
prehypertension during service and that service connection 
should be granted; or in the alternative, the Veteran should 
be provided a VA examination to determine whether his 
hypertension had its onset in service.  In support of this 
contention, the representative cited to the seventh report of 
the Joint National Committee (JNC 7), which proposed a new 
definition of blood pressure values below 140/90: 
prehypertension.  The Board acknowledges this argument.  
However, as discussed in detail below, service treatment 
records do not show treatment for hypertension and a 
confirmed diagnosis was not shown for many years following 
service.  There is no indication that either the Veteran or 
his representative possesses the medical knowledge to assert 
relationship between the current claimed condition and any 
blood pressure readings in service, to include interpreting 
such readings as "prehypertension" or actual hypertension.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).

The Board further notes that for VA purposes, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm, or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2008).  The cited regulation does not 
include consideration of prehypertension, and the report 
cited by the representative refers only to a "proposed" new 
definition of such term.  Furthermore, the Board finds that 
the report cited to by the representative appears to be so 
general and speculative in nature as to not constitute 
competent, probative evidence as to the circumstances of the 
Veteran's case.  In this regard, the Board acknowledges that 
service treatment records do reflect some elevated blood 
pressure readings in the range that is the subject of the 
study, but also numerous readings that are below such range.  
In addition, as noted, service treatment records do not show 
treatment for hypertension and a confirmed diagnosis was not 
shown for many years following service.  Consequently, the 
Board finds that study identified by the representative does 
not satisfy even the low threshold of McLendon by suggesting 
an association between his claimed disability and service.  
Thus, the Board further finds that the requirements for an 
examination are not met with regard to this issue.  See 
38 C.F.R. § 3.159(c)(4) (2008); McLendon, supra.  

Regarding the claim to reopen service connection for a right 
shoulder disability, the Board notes that the duty to provide 
a medical examination or obtain a medical opinion applies to 
a claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2008).  As discussed below, new and 
material evidence has not been submitted sufficient to reopen 
the claim and therefore, an examination is not warranted.  

As there is no evidence that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




II. Analysis

Claims for Increase

The Veteran contends that the currently assigned evaluations 
do not adequately reflect the severity of his disabilities.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008). Evaluation of a service-connected disorder 
requires a review of a veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to a veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2008).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are also appropriate for an increased rating 
claim that is not on appeal from the assignment of an initial 
rating when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

        Bilateral knees

In his August 2004 Form 9, the Veteran reported that his 
knees are still in pain and he cannot get any relief except 
with medication.  In his February 2005 Form 9, the Veteran 
indicated that he might need another right knee surgery and 
possibly a knee replacement.  He indicated that he was in 
constant pain.

Rating decision dated in February 1993 granted service 
connection for patellofemoral syndrome of both knees and 
assigned a 10 percent evaluation for each knee as analogous 
to Diagnostic Code 5257.  In March 2002, the Veteran filed a 
claim for increase.  Rating decision dated in October 2002 
increased the right knee evaluation to 100 percent effective 
May 25, 2001 (based on the need for convalescence) and 
continued the previous 10 percent evaluation beginning July 
1, 2001.  The 10 percent evaluation for the left knee 
disability was also continued.  Rating decision code sheet 
dated in December 2006 indicates the diagnoses associated 
with the service-connected knee disabilities were changed to 
patellofemoral syndrome with osteoarthritis in the right knee 
and patellofemoral syndrome with osteoarthritis in the left 
knee.  The current 10 percent evaluations are assigned under 
Diagnostic Codes 5003-5024.  

Tenosynovitis is rated on limitation of motion of affected 
parts, as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5024 (2008).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2008).

For VA purposes, normal range of motion of the knee joint is 
from 0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II (2008).  

Limitation of flexion of the leg is evaluated as follows: 
flexion limited to 15 degrees (30 percent); flexion limited 
to 30 degrees (20 percent); flexion limited to 45 degrees (10 
percent); and flexion limited to 60 degrees (0 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  

Limitation of extension of the leg is evaluated as follows: 
extension limited to 45 degrees (50 percent); extension 
limited to 30 degrees (40 percent); extension limited to 20 
degrees (30 percent); extension limited to 15 degrees (20 
percent); extension limited to 10 degrees (10 percent); and 
extension limited to 5 degrees (0 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2008).  

Recurrent subluxation or lateral instability of the knee 
warrants a 10 percent disability rating when slight, a 20 
percent disability rating when moderate, and a 30 percent 
disability rating when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2008).  

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(1997); VAOPGCPREC 9-98 (1998).  

In May 2001, the Veteran underwent a right knee arthroscopy 
with partial medial meniscectomy for right knee posterior 
one-third medial meniscus and degenerative bucket handle 
tear.  

In November 2001, the Veteran was seen at the VAMC with 
complaints of bilateral knee pain.  He reported that his 
knees "pop and give way" with occasional swelling.  
Objectively, there was no significant swelling and minimal 
tenderness on manipulation with joint line tenderness on the 
left knee.  Range of motion was normal.  X-rays showed 
minimal degenerative changes of both knees with possible 
small amount of joint effusion bilaterally.  Assessment was 
degenerative joint disease of the knees in a patient with 
recent right knee meniscal repair.  

Private records dated in December 2001 show the Veteran was 
seen with complaints of severe lateral pain with locking of 
his left knee.  He was concerned that this be considered 
under Workers' Compensation and not be filed under regular 
insurance.  On physical examination of the right knee, there 
was no effusion, range of motion was full, and stability was 
normal.  Examination of the left knee showed no effusion or 
swelling, but he was diffusely hypersensitive throughout the 
knee.  With McMurray's there was tenderness at the tibial 
tuberosity but there were no meniscal symptoms.  There was no 
instability.  MRI of the left knee in December 2001 showed 
(1) medial femoral condylar and tibial plateau subcortical 
bone bruise; and (2) fluid extending lateral to the lateral 
femoral condyle suggesting a varus injury with partial tear 
of the lateral collateral ligament and superior joint 
capsule.  Records dated in January 2002 indicate there was no 
effusion or pain.  Range of motion was full and stability 
examination was normal.  The Veteran was released back to 
regular work activities without restriction.  

The Veteran underwent a VA orthopedic consult in January 
2002.  On examination, there was tenderness at the medial 
joint line in both knees.  There was no effusion or 
instability and range of motion was good.  

On VA examination in August 2002, the Veteran reported 
soreness and sometimes swelling and popping in the left knee.  
He reported pain on the inside of the right knee.  It pops 
and sometimes gives out.  He indicated the right knee 
required bed rest sometimes, but not very often.  The 
Veteran's gait was normal.  On examination of the knees, 
there was no evidence of swelling.  Range of motion of the 
right knee was from 0 to 140 degrees, with pain at full 
flexion.  Range of motion of the left knee was 0 to 140 
degrees without pain.  Drawer and McMurray testing was within 
normal limits and the examiner found no evidence of locking 
pain, recurrent subluxation, or effusion.  Range of motion 
was not limited by pain, weakness, fatigue, incoordination, 
or lack of endurance.  Diagnoses were status post left knee 
arthroscopic surgery with residual of pain; and status post 
right knee arthroscopic surgery with residual of degenerative 
joint disease.  

In January 2003, the Veteran presented to VA with complaints 
of knee pain.  He indicated that he had private insurance and 
had been on prednisone or steroid injections for his knee.  
Objectively, there was no edema noted in the extremities.  

On VA examination in April 2004, the Veteran reported pain, 
sometimes severe, inside and front of the right and left 
knees.  He reported constant soreness with flare-ups and 
swelling as often as four to five times a week, lasting most 
of the day.  He reported that he has had bed rest recommended 
twice a month for three days over the past year.  He 
indicated that the right knee swells and is very sore and he 
has lost two to three days a month of work.  The Veteran's 
gait was normal.  On physical examination, the right knee was 
extremely sensitive to palpation especially on the lateral 
aspect near the patella.  There was no evidence of heat, 
redness, swelling, or effusion of the knee.  The left knee 
showed no evidence of heat, redness, swelling, or effusion 
and was somewhat less tender.  Flexion was limited to 90 
degrees on the right because of pain and limited to 100 
degrees on the left because of pain.  Extension was full in 
both knees.  Range of motion was not additionally limited by 
fatigue, weakness, lack of endurance, or incoordination and 
the Veteran stated that the more he was on his feet and using 
his joints for weightbearing, the better they bend.  Drawer 
and McMurray tests were within normal limits.  There was no 
evidence of subluxation, locking pain, joint effusion, or 
crepitus in either knee.  X-rays showed early osteoarthritic 
change in both knees.  The examiner noted that the Veteran 
would have difficulty with prolonged weightbearing and would 
also have difficulty with kneeling, squatting, bending, 
lifting, carrying heavy objects, and pivoting on his knees as 
well.  

VA primary care note dated in December 2005 indicates the 
Veteran was seen for a follow-up of medical problems, 
including pain in his knees.  Musculoskeletal examination was 
reported as normal.  Assessment included arthralgia.  

On VA examination in August 2006, the Veteran reported pain 
and stiffness in his knees with the left knee worse than the 
right.  He reported lack of endurance and locking.  He gets a 
sharp pain in the front of and on the side of his knees.  The 
pain is a constant problem for him.  He indicated that 
sometimes he needs complete bed rest.  He walks about two and 
a half hours a day with his occupation and has difficulty.  
He cannot run and also has difficulty squatting and kneeling.  
The examiner noted that the Veteran walks "rational" and 
uses a crutch.  On physical examination, both knees were 
normal in appearance.  There was a brace on the left knee, 
which was removed during the examination.  There was crepitus 
in the right knee but not the left.  Range of motion on the 
right was 0 degrees extension to 90 degrees of flexion, with 
pain occurring at 0 degrees.  The Veteran would not allow 
full range of motion of the right knee secondary to pain.  
The Veteran also would not allow extension or flexion of the 
left knee secondary to pain and therefore, range of motion 
findings were not provided.  He would not perform repetitive 
motions of either knee because of reports of increasing pain.  
Drawer and McMurray tests were negative on the right and 
there was no varus or valgus.  There was no indication of 
fatigue, weakness, lack of endurance or incoordination, only 
the subjective complaints of pain as described.  X-rays of 
the right knee showed early osteoarthritic change, 
patellofemoral joint space; otherwise normal knee.  X-rays of 
the left knee showed an old avulsion fracture off the medial 
aspect of the distal epiphysis of the left femur and early 
osteoarthritic change of the patellofemoral joint space 
identified.  Diagnosis was chronic right-sided patellofemoral 
syndrome with osteoarthritis and residual of crepitus.  
Regarding the left knee, the examiner indicated he was 
totally unable to evaluate secondary to the Veteran's 
insistence that the left knee not be examined because he felt 
it will cause increased pain.  X-rays showed evidence of 
osteoarthritis and an old avulsion fracture and that was the 
only diagnosis provided.  

The examiner noted that although he was sure the Veteran had 
pain in his knees, after the examination, upon watching him 
put his socks on, his right knee had a much further range of 
motion than 90 degrees which the examiner found invalidated 
information given throughout the examination.  Regarding 
functional impairment, the examiner indicated there was no 
doubt the Veteran had pathology in both of his knees.  
However, the validity of his responses was in question so far 
as the physical abnormalities and associated pain seemed to 
be over exaggerated in the examiner's opinion.  

The Board has considered relevant evidence and on review, the 
criteria for an evaluation greater than 10 percent are not 
met or more nearly approximated for either knee.  There is no 
evidence of flexion limited to 30 degrees or extension 
limited to 15 degrees.  The Board acknowledges the Veteran's 
complaints of significant pain; however, recent examination 
questioned the validity of those complaints.  The Board also 
acknowledges that the Veteran was using a crutch at the last 
examination; however, it is unclear whether this is medically 
required.  In considering the evidence of record, objective 
findings do not support an evaluation greater than 10 percent 
based on functional impairment due to pain or other factors.  

The Board notes that separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same 
joint, if none of the symptomatology on which each rating is 
based is duplicative or overlapping.  See VAOPGCPREC 9-04 
(2004); 38 C.F.R. § 4.14 (2008).  On review, the Veteran does 
not meet the criteria for a compensable evaluation for either 
flexion (limited to 45 degrees) or extension (limited to 10 
degrees) in either knee at any time during the period under 
consideration.  Thus, separate ratings are not for 
application.  

The Board acknowledges that the Veteran's right and left knee 
disabilities were originally evaluated as analogous to 
Diagnostic Code 5257 and the Board has considered the 
Veteran's reports of popping and giving way in his knees.  On 
review, however, the various physical examinations are 
negative for evidence of recurrent subluxation and/or lateral 
instability and the Veteran's complaints are not supported by 
objective findings.  Therefore, separate evaluations under 
Diagnostic Code 5257 are not warranted.  

The Board has also considered entitlement to evaluations 
greater than 10 percent under Diagnostic Codes 5256 
(ankylosis); 5258 (cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint), and 5262 (impairment of the tibia and fibula).  There 
is no medical evidence of ankylosis in the knee joints or 
impairment of the tibia and fibula with moderate knee or 
ankle disability.  Additionally, following the May 2001 
surgical repair, there does not appear to be any evidence of 
dislocated cartilage with locking and effusion.  
Consequently, these codes are not for application.  

Following the temporary total evaluation, at no time during 
the appeal period has the Veteran's right and left knee 
disabilities been more than 10 percent disabling and staged 
ratings are not for application.  See Hart, supra.  

        Bilateral pes planus

Rating decision dated in February 1993 granted service 
connection for bilateral pes planus and assigned a 0 percent 
evaluation.  In March 2002, the Veteran submitted a claim for 
increase.  In October 2002, the RO continued the 0 percent 
evaluation for bilateral pes planus and the Veteran perfected 
this appeal.  In January 2007, the RO increased the 
evaluation for bilateral pes planus to 10 percent effective 
August 17, 2006.  The RO has effectively staged the rating, 
see Hart, supra, and the Board must consider whether a 
compensable evaluation is warranted prior to August 17, 2006; 
and whether an evaluation greater than 10 percent is 
warranted at any time since August 17, 2006. 

Pursuant to the rating schedule, acquired flatfoot is 
evaluated as follows: mild, symptoms relieved by built-up 
shoe or arch support (0 percent); moderate, weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, bilateral 
or unilateral (10 percent); severe, objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities (bilateral, 30 percent; 
unilateral, 20 percent); and pronounced, marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances 
(bilateral, 50 percent; unilateral, 30 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2008).

	i. For the period prior to August 17, 2006

In his November 2003 notice of disagreement, the Veteran 
stated that even with arch supports he still has swelling and 
pain in the bottom and heels of his feet.  In his August 2004 
Form 9, the Veteran reported his feet swell and are very 
painful.  In his February 2005 Form 9, the Veteran reported 
that he has pain in his feet when he stops walking.  

On VA examination in August 2002, the Veteran reported pain 
and fatigue on standing and walking and he has swelling at 
rest.  He reported he had cast implants made for his arches 
but was not currently using them.  The Veteran's gait was 
normal and there were no signs of abnormal weightbearing on 
the feet or shoes.  On physical examination, there was no 
evidence of edema or tenderness of the feet.  There was 
obvious pes planus bilaterally and a 10 degree valgus of the 
foot bilaterally that was correctable by manipulation.  The 
Veteran claimed to be uncomfortable and the examiner 
suspected that he is but it was not limiting his ability to 
walk to the extent that he has to stop his job (which 
requires significant walking).  The examiner noted that the 
Veteran would probably benefit from some orthopedic or 
corrective shoes, or at least some arch support, but he was 
not currently using these.  X-rays showed partial loss of the 
normal longitudinal arch on both feet and a slight valgus 
deformity on the left.  Diagnosis was pes planus.  The 
examiner noted that the Veteran's flatfeet certainly were 
bound to be uncomfortable at times at his occupation and it 
was aggravated immensely by excessive weight.  

On VA examination in April 2004, the Veteran reported that he 
wears a Reebok shoe with built-in arch support and he has 
some gel supports that he wears.  Functionally, he reported 
that the bottoms of his feet are very painful and sometimes 
it is hard to walk.  His occupation requires him to walk a 
great deal but he has not lost any time from work.  There 
were no signs of abnormal weightbearing on his feet or shoes.  
Examination of the feet showed no painful motion, edema, 
disturbed circulation, weakness, atrophy of the musculature, 
or tenderness.  There was bilateral pes planus and very 
slight valgus of the foot on the right and moderate on the 
left.  There was no malalignment of the forefoot or midfoot.  
There was no inward rotation, medial tilting, marked 
pronation, eversion or dorsiflexion of the feet.  There was 
no tenderness of the plantar surface of either foot and there 
was good alignment of the Achilles tendons.  There was no 
evidence of clawfoot or dropfoot.  There was no pain on 
dorsiflexion of the toes or ankles and no limitation of 
motion.  Subjectively, the Veteran has pain on standing and 
walking.  The Veteran does not have prescribed orthotics and 
he was wearing sandals.  X-rays of the right foot showed 
hallux valgus deformity and pes planus deformity.  X-rays of 
the left foot showed pes planus and hallux deformity.  The 
examiner noted that the Veteran was having difficulty with 
prolonged weightbearing.  

The Veteran reports pain and discomfort with use in both feet 
and he is competent to report such symptoms.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) (appellant 
competent to testify regarding symptoms capable of lay 
observation).  The Veteran's reports of bilateral foot pain 
appear consistent throughout the record and the Board has no 
reason to doubt his credibility in this regard.  Objectively, 
there is radiographic evidence of obvious pes planus.  The 
Board acknowledges that physical examination was otherwise 
largely unremarkable.  However, resolving reasonable doubt in 
the Veteran's favor, the Board finds that the disability 
picture for his bilateral foot disability more nearly 
approximates the criteria for a 10 percent evaluation during 
the appeal period prior to August 17, 2006.  There is no 
evidence to support a finding of severe bilateral pes planus 
and an evaluation greater than 10 percent is not warranted.  

The Board has considered entitlement to an evaluation greater 
than 10 percent under Diagnostic Codes 5278 (claw foot), 5283 
(malunion or nonunion of tarsal or metatarsal bones), or 5284 
(other foot injuries).  However, there is no medical evidence 
of claw foot, malunion/nonunion of the tarsal or metatarsal 
bones, or moderately severe foot injury.  Consequently, these 
codes are not for application.  

	ii. For the period beginning on and after August 17, 
2006

On VA examination in August 2006, the Veteran reported pretty 
much constant pain in the feet, worse with walking.  He uses 
medications or Aspercreme and also soaks his feet.  He does 
not wear orthotics, but is forced to wear new shoes.  After 
walking for hours, it is hard for him to bear full weight on 
his arches and he has difficulty standing for long periods of 
time.  There were no signs of abnormal weightbearing in the 
feet.  On physical examination, there was tenderness on the 
soles of the feet bilaterally.  He had flat feet bilaterally, 
moderate in nature.  There was valgus in the forefoot which 
was moderate.  Forefoot and midfoot malalignment was slight.  
He had inward rotation of the superior portion of the heel 
bilaterally, medial tilting of the upper portion of the talus 
bilaterally, and marked pronation.  There was good alignment 
of the Achilles tendons.  There was no pes cavus, Morton's 
interdigital neuroma, or hammertoe.  There was slight hallux 
valgus on the right and moderate hallux valgus on the left.  
There was no hallux rigidus.  The examiner noted that the 
Veteran does have limited function to stand or walk because 
of pain in the knees and feet.  He does not use corrective 
shoes.  X-rays showed pes planus deformity and mild hallux 
valgus deformity bilaterally.  

The Veteran continues to complain of pain with use of the 
feet and x-rays confirm continued bilateral pes planus and 
hallux valgus deformity.  Examination showed tenderness and 
evidence of deformity, to include inward rotation, medial 
tilting, and marked pronation.  Considering these findings, 
as well as evidence of functional impairment on standing and 
walking, and resolving reasonable doubt in the Veteran's 
favor, the Board finds that the disability picture more 
nearly approximates severe bilateral pes planus and warrants 
a 30 percent evaluation.  The Board acknowledges that 
"marked pronation" is listed in the criteria for pronounced 
flatfoot.  However, there is no evidence of marked inward 
displacement or severe spasm of the tendo Achilles.  In fact, 
the alignment of the Achilles tendons was described as good.  
Therefore, the Board does not find that the disability 
picture meets or more nearly approximates the criteria for a 
50 percent evaluation.  

The Board has considered entitlement to an evaluation greater 
than 30 percent under Diagnostic Code 5278 (claw foot).  
However, as noted above, there is no medical evidence of claw 
foot.  Consequently, this code is not for application.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board acknowledges the Veteran's statements 
regarding difficulty with extensive on-the-job walking as 
well as statements on examination that the service-connected 
disabilities impact his occupation.  The overall evidence, 
however, does not show that these disabilities cause a marked 
interference with employment beyond that contemplated by the 
rating schedule.  That is, the Veteran apparently continues 
to work and has not submitted objective evidence (such as 
employer statements) substantiating his complaints of 
significant occupational impairment.  The Veteran is also not 
shown to have been frequently hospitalized for his bilateral 
knee and feet disabilities.  Thus, the Board finds that 
referral for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Service connection for hypertension

In his November 2003 notice of disagreement, the Veteran 
reported that he was complaining of blurred vision and 
headaches during service and that these are symptoms of 
hypertension.  As discussed above, the Veteran's 
representative argued that there was evidence of 
prehypertension during service and that service connection is 
warranted.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will be presumed for certain chronic 
diseases, including hypertension, if manifest to a 
compensable degree within one year after discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service treatment records do not show complaints of or 
treatment for hypertension.  The Board acknowledges that 
there is evidence of some elevated blood pressure readings; 
however, there is no indication that hypertension was 
considered and a confirmed diagnosis was not noted.  On 
Dental Health Questionnaires completed in March 1988, April 
1990, May 1991, and April 1992, the Veteran denied having 
hypertension.  On review, a separation examination does not 
appear to be of record.  However, the Report of Medical Board 
dated in February 1992 did not note any findings or 
disability related to hypertension.  

On VA examination in November 1992, the Veteran's blood 
pressure was reported as 136/80.  

Private medical records dated December 12, 2000 indicate the 
Veteran's blood pressure was slightly elevated at 140/100.  
Impression included elevated blood pressure.  It was noted 
that this could be secondary to pain, but the Veteran has had 
problems in the past and weight was slightly elevated.  Note 
dated December 27, 2007 indicates hypertension, low grade, 
controlled off medications.  Record dated in April 2001 noted 
a blood pressure of 148/100 and includes an assessment of 
hypertension.  

VA records dated in November 2001 indicate the Veteran was 
seen for follow-up of hypertension and that he had been 
started on antihypertensive medications two weeks prior when 
he was found to have elevated blood pressure.  VA records 
show continued treatment for hypertension.

On review, there is no evidence of a confirmed diagnosis of 
hypertension during service or manifested to a compensable 
degree within one year following discharge from service.  
Hypertension was not diagnosed on the January 1992 VA 
examination and the record does not show a confirmed 
diagnosis of hypertension for many years following service.  
The record also does not contain competent evidence relating 
the Veteran's currently diagnosed hypertension to active 
military service or events therein.  The Board has considered 
the Veteran's reports that he had headaches and blurred 
vision during service and that these could be symptoms of 
hypertension.  The Board has also considered the cited study, 
but again, notes that it is far too general in nature and it 
is not considered probative with regard to the Veteran's 
case.  The Board acknowledges the contentions of the Veteran 
and his representative, but notes that they are not competent 
to render medical etiology opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

The preponderance of the evidence is against the claim of 
service connection for hypertension and the doctrine of 
reasonable doubt is not for application.  See 38 C.F.R. 
§ 3.102 (2008).  

New and material evidence

Rating decision dated in February 1993 denied service 
connection for a right shoulder disability with a history of 
acromioclavicular (AC) separation essentially based on 
findings that there was no evidence of a chronic right 
shoulder condition and on VA examination there was no x-ray 
evidence of separation or other abnormality of the right 
shoulder.  The Veteran did not appeal this decision within 
one year of notification and it is final.  See 38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1992). 

In March 2002, the Veteran requested to reopen his claim.  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

At the time of the February 1993 decision, the claims file 
contained the Veteran's service treatment records and VA 
examination dated in November 1992.  

Service records show the Veteran was seen December 13, 1982 
with complaints of right shoulder pain for 24 hours.  He 
injured his shoulder playing football.  X-rays were reported 
as negative for fracture and impression was soft tissue 
contusion.  (The Board notes that the actual x-ray report 
questions whether the films were mislabeled and indicates 
there appears to be a left shoulder AC separation.)  The 
Veteran was seen in follow-up on December 15, 1982.  
Impression was rotator cuff tear with spasm.  The Veteran was 
subsequently seen in the physical therapy clinic.  Assessment 
was blunt shoulder injury.  On re-enlistment examination in 
March 1988, the upper extremities were reported as normal and 
no abnormalities or defects of the right shoulder were noted.  

On VA examination in November 1992, the Veteran reported 
intermittent right shoulder pain.  He reported that he 
suffered a right AC separation while playing football and 
that his right shoulder still hurts if he reaches or lifts 
the wrong way.  There was tenderness to palpation of the 
right AC joint.  Range of motion of the right shoulder was 
full.  Diagnosis was history of right AC separation, which 
the examiner indicated was not found on x-ray.  

Evidence added to the claims file since the February 1993 
decision includes private and VA medical records.  

Private medical records show treatment for various conditions 
but are negative for evidence of a currently diagnosed right 
shoulder disability.  VA records document complaints of right 
shoulder pain.  In June 2006, the Veteran was seen with 
complaints of right shoulder pain on and off.  On physical 
examination, there was no edema and range of motion of the 
right shoulder was within normal limits.  Assessment was 
arthralgia right shoulder.  X-rays of the right shoulder were 
interpreted as normal.

To the extent this evidence was not previously considered, it 
is new.  It is not, however, material because it does not 
relate to an unestablished fact necessary to substantiate the 
Veteran's claim for service connection for a right shoulder 
disability and does not raise a reasonable possibility of 
substantiating the claim.  That is, the evidence does not 
show that he has a currently diagnosed right shoulder 
disability that is related to his in-service injury.  In this 
regard, the Board notes that arthralgia (or pain) alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Thus, the claim is not reopened.  

ORDER

An evaluation greater than 10 percent for patellofemoral 
syndrome of the right knee with osteoarthritis is denied.

An evaluation greater than 10 percent for patellofemoral 
syndrome of the left knee with osteoarthritis is denied.

For the period prior to August 17, 2006, a 10 percent 
evaluation for bilateral pes planus, and no more, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

For the period beginning on and after August 17, 2006, a 30 
percent evaluation for bilateral pes planus, and no more, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  

Service connection for hypertension is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a right 
shoulder disability; the appeal is denied.  


REMAND

Regarding the claim for service connection for residuals of 
shrapnel wound to the left eye, the Board notes that the 
February 1993 rating decision denied service connection for 
myopic astigmatism of the left eye.  Thus, the Board has 
considered whether or not the current claim is more 
appropriately characterized as an attempt to reopen a 
previously denied claim.  However, pursuant to the holding of 
the Federal Circuit in Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008), claims that are based upon distinctly and 
properly diagnosed diseases or injuries must be considered 
separate and distinct claims.  Consequently, the Board finds 
that the current claim for residuals of a left eye injury, 
claimed as shrapnel wound, is appropriately construed as an 
original claim, rather than as an attempt to reopen a 
previously denied claim.

In his November 2003 notice of disagreement, the Veteran 
indicated that service treatment records show damage to the 
cornea of the left eye.  In his August 2004 Form 9, the 
Veteran argued that his medical records clearly show the 
wound to his left eye.  He indicated that the doctor called 
it shrapnel, but the corpsman incorrectly called it wood.  He 
further stated that the only thing that mattered was whether 
it caused damage and whether it was service-connected.  

Review of service records shows that on examination for 
enlistment in September 1979, the Veteran's eyes were 
described as normal on clinical evaluation and vision was 
20/20 on the right and 20/30 on the left.  Findings of 
epithelial scars and corneal scars in the left eye were noted 
on various occasions including in August 1985 and March 1988.  
At the time of his March 1988 routine eye examination, the 
Veteran reported that he got "wood" in his left eye a 
couple of years ago.  

Post-service private medical records document corneal scars 
on the left in May 1995, April 1998, and July 2000.  

VA records indicate the Veteran underwent an optometry 
consult in May 2002.  He reported blurred vision.  The 
corneas were reported as clear in both eyes.  Assessment was 
ametropia and presbyopia.  The Veteran presented for a 
routine diabetes eye examination in January 2006.  He 
complained of blurry vision sometimes.  Assessment was 
diabetes without retinopathy.  The cornea was again described 
as clear in both eyes.  

On review, the Veteran appears to be arguing that he suffered 
some sort of left eye trauma/injury (shrapnel or wood in his 
left eye) during service and that it caused corneal scarring 
resulting in current left eye disability.  In considering the 
claim, there was no evidence of eye trauma at entrance and 
subsequent service treatment records document corneal 
scarring on the left.  The Board notes that VA treatment 
records show complaints of blurred vision and include current 
findings of refractive error.  However, it is unclear whether 
the Veteran currently has disability related to the in-
service findings.  The Board notes that refractive error of 
the eye is not a disease or injury within the meaning of 
applicable legislation.  See 38 C.F.R. § 3.303(c) (2008).  On 
review, the Board finds that a VA examination is warranted.  
See 38 C.F.R. § 3.159(c)(4) (2008); McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
VA vision examination.  All necessary 
diagnostic tests, if any, should be 
completed.  The claims file should be 
provided to the examiner for review, 
and the examiner should note that it 
has been reviewed.  

The examiner is requested to obtain a 
detailed history regarding the claimed 
left eye trauma/injury.  After 
reviewing the file, the examiner should 
identify any and all diagnoses related 
to the left eye and provide an opinion 
as to whether the Veteran currently has 
left eye disability related to the 
findings of corneal scarring noted 
during active service.  
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issue of entitlement to 
service connection for residuals of a 
left eye injury, claimed as shrapnel 
wound.  All applicable laws and 
regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


